Orders modified by providing that, in the *742event that defendant elects, a commission may issue, the expenses of which are to be paid by defendant, to examine the parties before trial in Pittsburgh and make discovery and inspection of the various documents in that city, and as so modified affirmed, with ten dollars costs and disbursements to the appellant. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Finch, P. J., McAvoy, Martin, O’Malley and Townley, JJ.